1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                     ***
      THOMAS M. ORLANDO,
4
                           Plaintiff,
5                                                        2:20-cv-01904-JAD-VCF
      vs.                                                ORDER
6     GOVERNMENT EMPLOYEES INSURANCE
      COMPANY (doing business as “GEICO”;
7
      GEICO CASUALTY COMPANY; GEICO
8
      INSURANCE AGENCY, INC.,
                           Defendant.
9
            Before the Court is the Notice of Settlement (ECF No. 35).
10
            Accordingly,
11
            IT IS HEREBY ORDERED that the Motion to Compel (ECF No. 22), Motion for Protective Order
12
     (ECF No. 23), Second Motion to Compel (ECF No. 31), and the Motion to Amend Complaint (ECF No.
13
     32) are DENIED without prejudice.
14
            IT IS FURTHER ORDERED that the proposed stipulation and order for dismissal must be filed
15
     on or before June 1, 2021.
16
            DATED this 30th day of April, 2021.
17
                                                               _________________________
18                                                             CAM FERENBACH
                                                               UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25
